 

Lucas Energy, Inc. 8-K [lei-8k_021116.htm] 

Exhibit 10.1

AMENDED AND RESTATED NON-REVOLVING
LINE OF CREDIT AGREEMENT

This FIRST AMENDED AND RESTATED NON-REVOLVING LINE OF CREDIT AGREEMENT (this
“Amendment”) to the Non-Revolving Line of Credit Agreement (the “Agreement”) is
made and entered into as of February 1, 2016 (the “Execution Date”) and is made
effective for all purposes as of August 28, 2015 (the “Effective Date”) by and
between Silver Star Oil Company, a Texas corporation (the “Investor”) and Lucas
Energy, Inc., a Nevada corporation (the “Company”).

WHEREAS, the Company and the Investor desires to amend and restate the Agreement
as set forth below:

NOW THEREFORE, the parties hereto hereby agree to agree as follows:

1.

A new Section 8.17 shall be added as to the Agreement as follows:

Section 8.17.    Blocker. The Company agrees that it shall not effect any
conversion of the Notes, and the Investor shall not have the right to convert
any portion of the Notes, pursuant to Section 4(a) or otherwise, to the extent
that after giving effect to such conversion, Investor (together with the
Investor’s affiliates), as set forth on the applicable Notice of Conversion,
would beneficially own in excess of 9.99% of the number of shares of the Common
Stock outstanding immediately after giving effect to such conversion.  For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Investor and its affiliates shall include the number
of shares of Common Stock issuable upon conversion of the Notes with respect to
which the determination of such sentence is being made, but shall exclude the
number of shares of Common Stock which would be issuable upon (A) conversion of
the remaining, nonconverted portion of the Notes beneficially owned by the
Investor or any of its affiliates and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other Notes) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Investor or any of its affiliates.  Except as set forth in the
preceding sentence, for purposes of this Section 8.17, beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act.  To
the extent that the limitation contained in this section applies, the
determination of whether the Notes are convertible (in relation to other
securities owned by the Investor) and of which a portion of the Notes is
convertible shall be in the sole discretion of such Investor. To ensure
compliance with this restriction, the Investor will be deemed to represent to
the Company each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and the
Company shall have no obligation to verify or confirm the accuracy of such
determination.  For purposes of this Section 8.17, in determining the number of
outstanding shares of Common Stock, the Investor may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Form 10-Q or Form 10-K (or such related form), as the case may be, (y) a more
recent public announcement by the Company or (z) any other notice by the Company
or the Company’s transfer agent setting forth the number of shares of Common
Stock outstanding.  Upon the written or oral request of the Investor, the
Company shall within two Trading Days confirm orally and in writing to the
Assignee the number of shares of Common Stock then outstanding.  In any case,
the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including the Notes, by the Investor or its affiliates since the date as of
which such number of outstanding shares of Common Stock was reported.  The
provisions of this Section 8.17 may be waived by the Investor upon, at the
election of the Investor, not less than 61 days’ prior notice to the Company,
and the provisions of this Section 4(d) shall continue to apply until such 61st
day (or such later date, as determined by the Investor, as may be specified in
such notice of waiver). The forgoing provision shall be treated as if a
provision of the Notes.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 

  LUCAS ENERGY, INC.                     By:  /s/ Anthony C. Schnur     Anthony
C. Schnur     Chief Executive Officer                             Silver Star
Oil Company                     By:  /s/ John Chambers     John Chambers    
Principal  

 

 

 